

Exhibit 10.1
Credit Agreement
This agreement, dated as of December 22, 2014 (the “Effective Date”), is between
JPMorgan Chase Bank, N.A. (together with its successors and assigns, the
"Bank"), whose address is 560 Mission Street, Floor 04, San Francisco, CA
94105-2907, and Harmonic Inc. (the "Borrower"), whose address is 4300 N 1st
Street, San Jose, CA 95134.


1.
Credit Facility.



1.1
Scope. This agreement governs the Credit Facility (as defined below). Advances
or other extensions of credit under the Credit Facility shall be subject to the
procedures established from time to time by the Bank but shall be available upon
the satisfaction of the conditions set forth in Section 3.1 and Section 3.2 for
the initial extension of credit and Section 3.2 for each subsequent extension of
credit. Any procedures agreed to by the Bank with respect to obtaining advances,
including automatic loan sweeps, shall not vary the terms or conditions of this
agreement or the other Related Documents regarding the Credit Facility.



1.2
Credit Facility. The Bank has approved a credit facility (the "Credit Facility")
to the Borrower in the principal sum not to exceed $20,000,000.00 in the
aggregate at any one time outstanding (the "Credit Facility Commitment Amount").
Credit extended under the Credit Facility shall be repayable as set forth in a
Line of Credit Note executed concurrently with this agreement, and any renewals,
modifications, extensions, rearrangements, restatements thereof and replacements
or substitutions therefore (the “Line of Credit Note”). The Bank may engage any
of its Affiliates for the extension of any advances under the Credit Facility.
All payments under the Credit Facility shall be made free and clear of any
taxes, withholdings, duties, impositions or other charges, to the end that Bank
will receive the entire amount of any Liabilities payable hereunder, regardless
of source of payment. If any Obligor is required to withhold or deduct any taxes
from any payment, then such Obligor shall withhold or make such deductions as
are determined by the Obligor to be required, such Obligor shall timely pay the
full amount withheld or deducted to the relevant governmental authority, and the
sum payable by the applicable Obligor shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
1.2) the Bank receives an amount equal to the sum it would have received had no
such withholding or deduction been made.



Non Usage Fee. The Borrower shall pay to the Bank a non-usage fee if, during any
calendar month, the balance in Borrower’s accounts held with the Bank falls
below $30,000,000.00 in aggregate total worldwide consolidated cash and
short-term investments (together, “Consolidated Cash”) and remains below
$30,000,000.00 for a period of five (5) consecutive business days (short-term
investments have been included in the definition of “Consolidated Cash” at the
request of Borrower). To the extent that a non-usage fee is owed for any month,
the non-usage fee shall be calculated based on the average daily unused portion
of the Credit Facility for that month at a rate of 0.25% per annum (based on a
year deemed to be comprised of 360 days, unless the calculation would result in
a usurious interest rate, in which case interest will be calculated on the basis
of a 365 or 366 day year, as the case may be). The non-usage fee shall be
payable in arrears within thirty (30) days of the end of any calendar month
during which the Borrower has incurred such fee. The Bank may begin to accrue
the foregoing fee on the date the Borrower signs or otherwise authenticates this
agreement.


Facility Fee. The Borrower shall pay to the Bank a facility fee in an aggregate
amount of 0.25% of the Credit Facility Commitment Amount. Such facility fee
shall be deemed fully earned by the Bank on the date that this agreement has
been executed by all of the signers and delivered to the Bank. Such facility fee
shall be due and payable on the date of this agreement; provided, that such
facility fee shall not be due and payable on the date of this agreement (but may
be payable on a later date as set forth hereafter) if the Borrower has a balance
in accounts held with the Bank in an aggregate total amount of at least
$30,000,000.00 in Consolidated Cash. Notwithstanding anything herein to the

1



--------------------------------------------------------------------------------



contrary, if, during any calendar month, the balance in Borrower’s accounts held
with the Bank falls below $30,000,000.00 in Consolidated Cash and remains below
$30,000,000.00 for a period of five (5) consecutive business days, then such
facility fee shall become immediately due and payable by the Borrower to the
Bank. Once paid, the facility fee shall not be refundable under any
circumstances.


Letter of Credit Sub-Limit. Subject to the terms hereof, at any time the
Borrower is entitled to an advance under the Credit Facility, the Bank or the
Bank’s Affiliates agree to issue letters of credit payable in United States
Dollars or a currency other than United States Dollars acceptable to the Bank
(“Foreign Currency”) (all letters of credit issued for the account of the
Borrower which are outstanding on the date of the Line of Credit Note and any
letter of credit issued under this agreement, together with any and all
amendments, modifications, renewals, extensions, increases, restatements and
rearrangements of and substitutions and replacements for, any of the foregoing,
a "Letter of Credit" or "Letters of Credit") for the account of the Borrower for
the benefit of the Borrower or any Subsidiary acceptable to the Bank as the
account party. The Dollar Equivalent of the face amount of Letters of Credit
that may be requested by the Borrower from the Bank or Bank’s Affiliates for
issuance may not exceed $10,000,000 minus the sum of (i) the Dollar Equivalent
of the face amount of any outstanding Letters of Credit (including drawn but
unreimbursed Letters Letter of Credit and (ii) the Letter of Credit Reserve
defined hereafter (the “Letter of Credit Sublimit”). Upon the issuance of any
Letter of Credit payable in a Foreign Currency, the Bank shall create a reserve
under the Credit Facility against fluctuations in currency exchange rates, in an
amount equal to ten percent (10%) of the face amount of such Letters of Credits
(the “Letters of Credit Reserve”) and such Letters of Credit Reserve may be
amended by the Bank from time to time to account for fluctuations in the
exchange rate. The aggregate Dollar Equivalent amount utilized for the issuance
of Letters of Credit shall at all times reduce the amount otherwise available
for extensions of credit under the Credit Facility Commitment Amount and under
the Line of Credit Note. The aggregate maximum amount which is drawn and remains
unreimbursed under all Letters of Credit plus the aggregate maximum available
amount which may be drawn under all Letters of Credit which are outstanding at
any time plus the Letters of Credit Reserve (the "L/C Obligations") shall not
exceed the Letter of Credit Sublimit. The issuance of any Letter of Credit with
an expiration date beyond the maturity date of the Line of Credit Note shall be
subject to the approval of the Bank or the applicable Bank’s Affiliates and
subject to cash collateralization as requested by the Bank. Any Letter of Credit
shall be a standby or commercial letter of credit and the form of the requested
Letter of Credit shall be satisfactory to the Bank. In connection with any
Letters of Credit issued pursuant to the terms of this Agreement, the Borrower
shall have executed an application and reimbursement agreement for any Letter of
Credit in a form satisfactory to the Bank or the applicable Bank’s Affiliates,
and the Borrower shall be the primary obligor for all L/C Obligations, including
without limitation, for any Letters of Credit executed for the benefit of the
Borrower’s Subsidiary as the account party. While any Letter of Credit is
outstanding, the maximum amount of advances that may be outstanding under the
Line of Credit Note shall be automatically reduced by the L/C Obligations. If a
demand for payment is made under any Letter of Credit payable in a Foreign
Currency, the Bank shall treat such demand as an advance to the Borrower under
the Line of Credit Note of the Dollar Equivalent of the amount thereof (plus
cable charges). The Borrower shall pay the Bank a fee for each standby letter of
credit that is issued, calculated at the rate of 1.75% per annum (based on a
year deemed to be comprised of 360 days, unless the calculation would result in
a usurious interest rate, in which case interest will be calculated on the basis
of a 365 or 366 day year, as the case may be) of the original maximum amount
available of such standby Letter of Credit, with the fee being calculated on the
basis of a 360-day year and the actual number of days in the period during which
the standby Letter of Credit will be outstanding; provided, however, that such
fee shall not be less than the Bank's standard issuance fee for each Letter of
Credit. The Borrower shall pay the Bank a fee for each commercial letter of
credit that is issued, equal to the greater of $100.00 or 0.75% of the original
maximum available amount of such commercial Letter of Credit. No credit shall be
given for fees paid due to early termination of any Letter of Credit. The
Borrower shall also pay the Bank's, the applicable Bank’s Affiliates or any
applicable correspondent bank’s standard transaction fees and other expenses
with respect to any transactions occurring on account of any Letter of Credit.
The Issuance Fee shall be payable when the related letter of credit is issued,
and the letter of Credit Fee shall be payable on

2



--------------------------------------------------------------------------------



each interest payment date. All fees may be debited by the Bank to any deposit
account of the Borrower with the Bank without further authority and, in any
event, shall be paid by the Borrower within ten (10) days following billing. The
Bank is authorized, but not obligated to make an advance under the Line of
Credit Note without notice to the Borrower, to make payment on a drawing under
any Letter of Credit. The aggregate principal amount of advances outstanding at
any one time under the Line of Credit Note (and any and all renewals,
modifications, extensions, rearrangements, restatements thereof and replacements
or substitutions therefor) evidencing the Credit Facility plus the aggregate
amount of L/C Obligations outstanding at any time (the "Aggregate Outstanding
Amount") shall not exceed the Credit Facility Commitment Amount. If the
Aggregate Outstanding Amount still exceeds the Credit Facility Commitment Amount
after the Line of Credit Note balance is reduced to zero (that is, L/C
Obligations exceed the maximum amount of the Credit Facility), the Borrower
shall provide cash collateral to the Bank for the L/C Obligations in an amount
sufficient to eliminate the excess. References in this agreement to the
principal amount outstanding under the Credit Facility shall include L/C
Obligations.


2.
Definitions and Interpretations.



2.1
Definitions. As used in this agreement, the following terms have the following
respective meanings:



A.    "Affiliate" means any Person which, directly or indirectly Controls or is
Controlled by or under common Control with, another Person, and any director or
officer thereof. The Bank is under no circumstances to be deemed an Affiliate of
the Borrower or any of its Subsidiaries.


B.    "Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


C.    “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) the Bank, (b) an Affiliate of the Bank or (c) an
entity or an Affiliate of an entity that administers or manages the Bank.


D.    "Authorizing Documents" means certificates of authority to transact
business, certificates of good standing, borrowing resolutions, appointments,
officer’s certificates, certificates of incumbency, and other documents which
empower and authorize or evidence the power and authority of all Persons (other
than the Bank) executing any Related Document or their representatives to
execute and deliver the Related Documents and perform the Person's obligations
thereunder.


E.    “CFC” means any Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957 of the Internal Revenue Code of 1986, as
amended.


F.    “Code” is the Uniform Commercial Code, as the same may, from time to time,
be enacted and in effect in the State of California; provided, that, to the
extent that the Code is used to define any term herein or in any Related
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, the Bank’s Lien on any collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the State of
California, the term “Code” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority, or remedies and for
purposes of definitions relating to such provisions.


G.    "Collateral" means all Property, now or in the future subject to any Lien
in favor of the Bank, securing or intending to secure, any of the Liabilities.



3



--------------------------------------------------------------------------------



H.    “Contingent Obligation” is, for any Person, any direct or indirect
liability, contingent or not, of that Person for (a) any indebtedness, lease,
dividend, letter of credit or other obligation of another Person, such as an
obligation, in each case, directly or indirectly guaranteed, endorsed, co made,
discounted or sold with recourse by that Person, or for which that Person is
directly or indirectly liable; (b) any obligations for undrawn letters of credit
for the account of that Person; and (c) all obligations from any interest rate,
currency or commodity swap agreement, interest rate cap or collar agreement, or
other agreement or arrangement designated to protect a Person against
fluctuation in interest rates, currency exchange rates or commodity prices; but
“Contingent Obligation” does not include endorsements in the ordinary course of
business. The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.


I.    "Control" as used with respect to any Person, means the power to direct or
cause the direction of, the management and policies of that Person, directly or
indirectly, whether through the ownership of Equity Interests, by contract, or
otherwise. "Controlling" and "Controlled" have meanings correlative thereto.


J.    "Distributions" means all dividends and other distributions made to any
Equity Owners, other than salary, bonuses, and other compensation for services
expended in the current accounting period.


K.    “Dollar Equivalent” means (a) with respect to any amount demonimated in
United States Dollars, such amount and (b) with respect to any amount
denominated in a Foreign Currency, the equivalent amount therefo in United
States Dollars, as determined by the Bank at such time on the basis of the then
pre-vailing rate of exchange in San Francisco, California, for sales of the
Foreign Currency for transfer to the country issuing such Foreign Currency.


L.    “Domestic Subsidiary” means any Subsidiary incorporated or organized under
the laws of the United States of America, any state thereof or the District of
Columbia.


M.    “EBITDA” has the meaning ascribed to such term in Section 5.2I.


N.    “Equipment” is all “equipment” as defined in the Code with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.


O.    "Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (but excluding prior to such conversion or exchange,
Indebtedness that is convertible for or exchangeable into any such equity
interests).


P.    "Equity Owner" means a shareholder, partner, member, holder of a
beneficial interest in a trust or other owner of any Equity Interests.


Q.    “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.


R.    “FSHCO” means any Subsidiary organized under the laws of any political
subdivision of the United States (including any disregarded entity for U.S.
federal income tax purposes), substantially all of the assets of which consist
of, directly or indirectly, Equity Securities of one or more CFCs or
Indebtedness of such CFC.


S.    "GAAP" means generally accepted accounting principles in effect from time
to time in the United States of America, consistently applied.

4



--------------------------------------------------------------------------------





T.    “Guarantor” means any Person providing a guarantee of all or part of the
Borrower’s Liabilities under this Agreement.


U.    “Indebtedness” is (a) indebtedness for borrowed money or the deferred
price of property or services, such as reimbursement and other obligations for
surety bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations with respect to the types of Indebtedness specified in
clauses (a) through (c).


V.    “Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.


W.    "Legal Requirement" means any law, ordinance, decree, requirement, order,
judgment, rule, Sanctions, regulation (or interpretation of any of the
foregoing) of any foreign governmental authority, the United States of America,
any state thereof, any political subdivision of any of the foregoing or any
agency, department, commission, board, bureau, court or other tribunal having
jurisdiction over the Bank, any Pledgor or any Obligor or any of its
Subsidiaries or their respective Properties or any agreement by which any of
them is bound.


X.    "Liabilities" means all indebtedness, liabilities and obligations of every
kind and character of the Borrower to the Bank, whether the obligations,
indebtedness and liabilities are individual, joint and several, contingent or
otherwise, now or hereafter existing, including, without limitation, all
liabilities, interest, costs and fees, arising under or from any note, open
account, overdraft, credit card, lease, Rate Management Transaction, letter of
credit application, endorsement, surety agreement, guaranty, acceptance, foreign
exchange contract or depository service contract, whether payable to the Bank or
to a third party and subsequently acquired by the Bank, any monetary obligations
(including interest) incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceedings, regardless of whether
allowed or allowable in such proceeding, and all renewals, extensions,
modifications, consolidations, rearrangements, restatements, replacements or
substitutions of any of the foregoing.


Y.    "Lien" means any mortgage, deed of trust, pledge, charge, encumbrance,
security interest, collateral assignment or other lien or restriction of any
kind.


Z.    “Material Adverse Change” means there has not been, a material adverse
change in the general affairs, management, results of operation, or condition
(financial or otherwise) of the Borrower and its Subsidiary taken as a whole or
the prospect of repayment of the Liabilities.


AA.    “Material Subsidiary” means (a) each Subsidiary with (i) total assets on
any date of determination (after eliminating intercompany obligations), and/or
(ii) EBITDA for the preceding four fiscal quarters most recently ended, and/or
(iii) Revenue for the preceding four fiscal quarters most recently ended and/or
(iv) Net Worth on any date of determination, in each case equal to or greater
than 20% of the consolidated total assets, EBITDA, Revenue or Net Worth, as
applicable, calculated on a consolidated basis with respect to the Borrower and
its Subsidiaries and in accordance with GAAP, and (b) each Subsidiary that owns
any Equity Interests of any Subsidiary that would be deemed a Material
Subsidiary under clause (a) above.


BB.    “Net Worth” means total assets minus total liabilities determined in
accordance with GAAP.


CC.    "Notes" means all promissory notes, instruments and/or contracts now or
hereafter evidencing the obligations of Borrower under the Credit Facility.


DD.    "Obligor" means any Borrower, Guarantor, or other Person who may now or
in the future be obligated to pay any of the Liabilities.

5



--------------------------------------------------------------------------------





EE.    "Organizational Documents" means, with respect to any Person,
certificates of existence or formation, documents establishing or governing the
Person or evidencing or certifying that the Person is duly organized and validly
existing in accordance with all applicable Legal Requirements, including all
amendments, restatements, supplements or modifications to such certificates and
documents as of the date of the Related Document referring to the Organizational
Document and any and all future modifications thereto approved by the Bank.


FF.    “Permitted Indebtedness” means (1) the Borrower’s Indebtedness to the
Bank under this agreement and the other Related Documents; (2) Indebtedness
existing on the Effective Date and set forth on the Schedule hereto;
(3) Subordinated Debt; (4) Indebtedness (i) of the Borrower or any Subsidiary of
the Borrower that is a Guarantor to any Subsidiary of the Borrower, (ii) of a
Subsidiary of the Borrower that is not a Guarantor to any other Subsidiary of
the Borrower that is not Guarantor and (iii) of any Subsidiary of the Borrower
that is not Guarantor to the Borrower or any Subsidiary of the Borrower that is
a Guarantor that is permitted as a Permitted Investment; (5) unsecured
Indebtedness to trade creditors incurred in the ordinary course of business; (6)
Indebtedness incurred as a result of endorsing negotiable instruments received
in the ordinary course of business; (7) Indebtedness to financial institutions
other than the Bank in connection with obligations from any interest rate,
currency or commodity swap agreement, interest rate cap or collar agreement, or
other agreement or arrangement designated to protect Borrower against
fluctuation in interest rates, currency exchange rates or commodity prices so
long as such Indebtedness does not exceed Ten Million Dollars ($10,000,000.00);
(8) Indebtedness secured by Permitted Liens permitted and under clauses (1) and
(3) of the definition of “Permitted Liens” hereunder; (9) Indebtedness of any
Person existing at the time such Person is merged with or into the Borrower or
becomes a Subsidiary as permitted hereby, provided that such Indebtedness is not
incurred in connection with, or in contemplation of, such Person merging with
and into the Borrower or becoming a Subsidiary of the Borrower; (10)
Indebtedness with respect to surety, appeal, indemnity, performance or other
similar bonds incurred in the ordinary course of business; (11) other
Indebtedness not otherwise permitted by Section 5.2B not exceeding Ten Million
Dollars ($10,000,000.00) in the aggregate outstanding at any time; and (12)
extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness described in (1) through (6) above, provided
that the principal amount thereof is not increased or the terms thereof are not
modified to impose more burdensome terms upon the Borrower or its Subsidiary, as
the case may be.


GG.    "Permitted Investments" means (1) readily marketable direct obligations
of the United States of America or any agency thereof with maturities of one
year or less from the date of acquisition; (2) fully insured (if issued by a
bank other than the Bank) certificates of deposit with maturities of one year or
less from the date of acquisition issued by any commercial bank operating in the
United States of America having capital and surplus in excess of
$500,000,000.00; (3) commercial paper of a domestic issuer if at the time of
purchase such paper is rated in one of the two highest rating categories of
Standard and Poor's Corporation or Moody's Investors Service; (4) any
Investments permitted by the Borrower’s investment policy, as amended from time
to time, provided that such investment policy (and any such amendment thereto)
has been approved by borrower’s Board of Directors or its Audit Committee; (5)
Investments (including, without limitation, Subsidiaries) existing on the
Effective Date and set forth on the Schedule hereto; Investments consisting of
the endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of the Borrower; (6) Investments consisting
of deposit accounts; (7) Investments accepted in connection with transfers of
Property permitted hereunder; (8) Investments (i) among the Borrower and any
Subsidiaries that are Guarantors, (ii) by the Borrower or any Subsidiary that is
a Guarantor in Subsidiaries that are not Guarantors not to exceed Twenty-Five
Million Dollars ($25,000,000.00) in the aggregate in any fiscal year, and (iii)
by Subsidiaries that are not Guarantors in other Subsidiaries that are not
Guarantors; (9) Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business not to exceed One Million Dollars ($1,000,000.00) outstanding at any
time, and (ii) non-cash loans to employees, officers or directors relating to
the purchase of equity securities of the Borrower or its Subsidiaries pursuant

6



--------------------------------------------------------------------------------



to employee stock purchase plans or agreements approved by the Borrower’s Board
of Directors or its Compensation Committee; (10) Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of
business; (11) Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph (i)
shall not apply to Investments of the Borrower in any Subsidiary; (12)
Investments in connection with the acquisition of any part of the capital stock
or Property of another Person so long as (i) no Event of Default has occurred
and is continuing or would result from such act during the term of this
agreement, and (ii) Borrower is in compliance with Section 5.2H and Section
5.2I; (13) Joint ventures or strategic alliances in the ordinary course of
Borrower’s business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
(i) any cash investments by Borrower do not exceed Fifteen Million Dollars
($15,000,000) in the aggregate in any fiscal year and (ii) Borrower remains in
compliance with Section 5.2H and Section 5.2I hereof; and (14) other Investments
not otherwise permitted by Section 5.2G hereof not exceeding Ten Million Dollars
($10,000,000.00) in the aggregate outstanding at any time.


HH.    “Permitted Liens” means (1) Liens existing on the Effective Date and set
forth on the Schedule hereto; (2) Liens for taxes, fees, assessments or other
government charges or levies, either (i) not due and payable or (ii) being
contested in good faith and for which Borrower maintains adequate reserves on
its Books, provided that no notice of any such Lien has been filed or recorded
under the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations adopted thereunder; (3) purchase money Liens (i) on Equipment
acquired or held by the Borrower incurred for financing the acquisition of the
Equipment, or (ii) existing on Equipment when acquired, if the Lien is confined
to the property and improvements and the proceeds of the Equipment; (4) Liens of
carriers, warehousemen, suppliers, or other Persons that are possessory in
nature arising in the ordinary course of business so long as such Liens attach
only to Inventory and which are not delinquent or remain payable without penalty
or which are being contested in good faith and by appropriate proceedings which
proceedings have the effect of preventing the forfeiture or sale of the property
subject thereto; (5) Liens to secure payment of workers’ compensation,
employment insurance, old-age pensions, social security and other like
obligations incurred in the ordinary course of business (other than Liens
imposed by ERISA); (6) Liens in favor of customs and revenue authorities arising
as a matter of law to secure payments of customers duties in connection with the
important of goods; (7) Liens in connection with surety or appeals bonds or
letters of credit securing such bonds or reimbursement obligations in connection
with statutory obligations, bids, tenders, or otherwise in the ordinary course
of business provided all such Liens in the aggregate could not (even if
enforced) reasonably be likely cause or result in an Event of Default; (8)
additional Liens consented to in writing by the Bank which consent may be
withheld in the Bank’s good faith business judgment; (9) leases or subleases of
real property granted in the ordinary course of the Borrower’s business (or, if
referring to another Person, in the ordinary course of such Person’s business),
and leases, subleases, non-exclusive licenses or sublicenses of personal
property (other than Intellectual Property) granted in the ordinary course of
the Borrower’s business (or, if referring to another Person, in the ordinary
course of such Person’s business), if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest therein; (10)
non-exclusive license of intellectual property granted to third parties in the
ordinary course of business; (11) Liens arising from attachments or judgments,
orders, or decrees in circumstances not constituting an Event of Default under
Section 7.1; (12) Liens in favor of other financial institutions arising in
connection with the Borrower’s deposit and/or securities accounts held at such
institutions; and (13) Liens incurred in the extension, renewal or refinancing
of the indebtedness secured by Liens described in (1) through (12), but any
extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness may
not increase;


The Bank shall have the right to require, as a condition to its consent under
clause (8) above, that the holder of the additional Lien sign an intercreditor
agreement, in favor of the Bank in form and

7



--------------------------------------------------------------------------------



substance satisfactory to the Bank in its sole discretion, and that the Borrower
agree that any uncured default in any obligation secured by the subordinate Lien
shall also constitute an Event of Default under this agreement.


II.    “Permitted Transfers” mean transfers (a) at fair market value upon
commercially reasonably terms; (b) of inventory in the ordinary course of
business; (c) of worn out, surplus or obsolete equipment; (d) in connection with
Permitted Liens and Permitted Investments; (e) of non-exclusive licenses for the
use of the property of the Borrower or its Subsidiaries in the ordinary course
of business, or (f) other property in any fiscal year having a book value not
exceeding $1,000,000.


JJ.    "Person" means any individual, corporation, partnership, limited
liability company, joint venture, joint stock association, association, bank,
business trust, trust, unincorporated organization, any foreign governmental
authority, the United States of America, any state of the United States and any
political subdivision of any of the foregoing or any other form of entity.


KK.    "Pledgor" means any Person providing Collateral.


LL.    "Property" means any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.


MM.    “Quarterly Financial Statements” has the meaning assigned to such term in
Section 4.5A.


NN.    "Rate Management Transaction" means any transaction (including an
agreement with respect thereto) that is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option, derivative transaction or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.


OO.    "Related Documents" means this agreement, the Notes, Letters of Credit,
applications for letters of credit, the Swiss Pledge Documents, all loan
agreements, credit agreements, reimbursement agreements, security agreements,
mortgages, deeds of trust, pledge agreements, assignments, guaranties, and any
other instrument or document executed in connection with this agreement or with
any of the Liabilities.


PP.    “Responsible Officer” is any of the Chief Executive Officer, President,
Chief Financial Officer and Corporate Controller of Borrower.


QQ.    “Revenue” means revenue recognized in accordance with GAAP.


RR.    "Sanctions" means economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.


SS.    "Sanctioned Country" means, at any time, a country or territory which is
the subject or target of any Sanctions.


TT.    "Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.


UU.    “Swiss Pledge Documents” has the meaning assigned to such term in Section
4.15.

8



--------------------------------------------------------------------------------





VV.    “Subordinated Debt” is Indebtedness incurred by the Borrower subordinated
to all of the Borrower’s now or hereafter indebtedness to the Bank (pursuant to
a subordination, intercreditor, or other similar agreement in form and substance
satisfactory to the Bank entered into between the Bank and the other creditor),
on terms acceptable to the Bank.


WW.    "Subsidiary" means, as to any particular Person (the "parent"), a Person
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of the date of determination, as well as any
other Person of which fifty percent (50%) or more of the Equity Interests is at
the time of determination directly or indirectly owned, Controlled or held, by
the parent or by any Person or Persons Controlled by the parent, either alone or
together with the parent.


XX.    “Transfer” means a conveyance, sale, lease, transfer assignment or other
disposition.


2.2
Interpretations. Whenever possible, each provision of the Related Documents
shall be interpreted in such manner as to be effective and valid under
applicable Legal Requirements. If any provision of this agreement cannot be
enforced, the remaining portions of this agreement shall continue in effect. In
the event of any conflict or inconsistency between this agreement and the
provisions of any other Related Documents, the provisions of this agreement
shall control. Use of the term "including" does not imply any limitation on (but
may expand) the antecedent reference. Any reference to a particular document
includes all modifications, supplements, replacements, renewals or extensions of
that document, but this rule of construction does not authorize amendment of any
document without the Bank’s consent. Section headings are for convenience of
reference only and do not affect the interpretation of this agreement. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP. Whenever the Bank's
determination, consent, approval or satisfaction is required under this
agreement or the other Related Documents or whenever the Bank may at its option
take or refrain from taking any action under this agreement or the other Related
Documents, the decision as to whether or not the Bank makes the determination,
consents, approves, is satisfied or takes or refrains from taking any action,
shall be in the sole and exclusive discretion of the Bank, and the Bank's
decision shall be final and conclusive.



3.
Conditions Precedent to Extensions of Credit.



3.1
Conditions Precedent to Initial Extension of Credit under the Credit Facility.
Before the first extension of credit governed by this agreement and any initial
advance under the Credit Facility, whether by disbursement of a loan, issuance
of a letter of credit, or otherwise, the Borrower shall deliver to the Bank, in
form and substance satisfactory to the Bank:



A.    Related Documents. The Notes, and as applicable, the letter of credit
applications, reimbursement agreements, and any other documents which the Bank
may reasonably require to give effect to the transactions described in this
agreement or the other Related Documents;


B.    Organizational and Authorizing Documents. The Organizational Documents and
Authorizing Documents of the Borrower and any other Persons (other than the
Bank) executing the Related Documents in form and substance satisfactory to the
Bank that at a minimum: (i) document the due organization, valid existence and
good standing of the Borrower and every other Person (other than the Bank) that
is a party to this agreement or any other Related Document; (ii) evidence that
each Person (other than the Bank) which is a party to this agreement or any
other Related Document has the power and authority to enter into the
transactions described therein; and (iii) evidence that the Person signing on
behalf of each Person that is a party to the Related Documents (other than the
Bank) is duly authorized to do so;


C.    Additional Approvals and Documents. The Bank has received any other
approvals and documents as it may reasonably request; and

9



--------------------------------------------------------------------------------





D.    Termination of Liens. The termination, assignment or subordination, as
determined by the Bank, of all Liens on the Borrower’s or any Subsidiary’s
Property in favor of any secured party (other than the Bank) other than
Permitted Liens.


3.2
Conditions Precedent to Each Extension of Credit. Before any extension of credit
governed by this agreement, whether by disbursement of a loan, issuance of a
letter of credit or otherwise, the following conditions must be satisfied:



A.    Representations. The representations of the Borrower and any other
parties, other than the Bank, in the Related Documents are true on and as of the
date of the request for and funding of the extension of credit;


B.    No Event of Default. No Event of Default or event that would constitute an
Event of Default but for the giving of notice, the lapse of time or both, has
occurred in any provision of this agreement, the Notes or any other Related
Documents and is continuing or would result from the extension of credit; and


C.    No Prohibition or Onerous Conditions. The making of the extension of
credit is not prohibited by and does not subject the Bank, the Borrower or any
Subsidiary of the Borrower to any penalty or onerous condition under, any Legal
Requirement.


4.
Affirmative Covenants. The Borrower agrees to do, and cause each of its
Subsidiaries to do, each of the following:



4.1
Insurance. Maintain insurance with financially sound and reputable insurers,
with such insurance and insurers to be satisfactory to the Bank, covering its
Property and business against those casualties and contingencies and in the
types and amounts as are in accordance with sound business and industry
practices, and furnish to the Bank, upon reasonable request of the Bank,
customary certificates of insurance and policies.



4.2
Existence. Maintain its existence and business operations as presently in effect
in accordance in all material respects with all applicable Legal Requirements;
pay its debts and obligations when due under normal terms except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Change.



4.3
Financial Records. Maintain proper books and records of account, in accordance
with GAAP, and consistent with financial statements previously submitted to the
Bank except where changes are required or permitted in accordance with GAAP.



4.4
Inspection. Permit the Bank, its agents and designees to: inspect and photograph
its Property, to examine and copy files, books and records, and to discuss its
business, operations, prospects, assets, affairs and financial condition with
the Borrower's or its Subsidiaries' officers and accountants, with reasonable
notice and at reasonable times and intervals but not more often than once per
year unless an Event of Default exists. The Borrower will, and will cause its
Subsidiaries to cooperate with any inspection or audit.



4.5
Financial Reports. Furnish to the Bank information, statements, books and
records the Bank may from time to time reasonably request, including at a
minimum:



A.    As soon as available, but no later than forty-five (45) days after the
last day of each of the Borrower’s 1st, 2nd, and 3rd fiscal quarters, company
prepared consolidated and consolidating financial statements of the Borrower and
its Subsidiaries prepared and presented in accordance with GAAP, including the a
balance sheet as of the end of that period, and income statement for that
period, and statements of cash flow and retained earnings for that period, all
certified by a Responsible Officer

10



--------------------------------------------------------------------------------



pursuant to the Compliance Certificate described in Section 4.13 (the “Quarterly
Financial Statements”).


B.    Within one hundred and twenty (120) days after and as of the end of each
of its fiscal years, the consolidated financial statements of the Borrower and
its Subsidiaries prepared and presented in accordance with GAAP (subject to
year-end adjustments and the absence of footnotes), including a balance sheet
and statements of income, cash flow and retained earnings, such financial
statements to be audited by an independent certified public accountant of
recognized standing. Such audited consolidated financial statements and
unqualified opinion in Borrower’s Form 10-K for each of its fiscal years shall
be deemed to meet the requirements for annual audited financial statements.


C.    Within one hundred and twenty (120) days after and as of the end of each
of its fiscal years, the consolidating financial statements of the Borrower and
its Subsidiaries prepared and presented in accordance with GAAP, including a
balance sheet and statements of income, cash flow and retained earnings, such
financial statements to be prepared internally and being in a form satisfactory
to the Bank.


D.    Within sixty (60) days after and as of the end of each of its fiscal
years, a copy of the plan and forecast (including a projected consolidated
balance sheet, income statement and cash flow statement) of the Borrower and its
Subsidiaries for the upcoming fiscal year, in form and substance satisfactory to
the Bank in its sole discretion.


E. Within five (5) days of filing, copies of all periodic and other reports,
proxy statements and other materials filed by Borrower with the SEC, any
governmental authority succeeding to any or all of the functions of the SEC or
any national securities exchange, or distributed to its shareholders, as the
case may be. Documents required to be delivered pursuant to the terms hereof (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet at Borrower’s
website address


4.6
Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank in
writing of: (1) all litigation, claims, investigations, administrative
proceedings and similar actions existing or threatened in writing that which
could reasonably be expected to result in damages or costs to Borrower or any of
its Subsidiaries of, individually or in the aggregate, $10,000,000 or more; (2)
the institution of steps by it to withdraw from, or the institution of any steps
to terminate, any employee benefit plan as to which it could reasonably be
expected to have liability of $10,000,000 or more; and (3) any reportable event
or any prohibited transaction in connection with any employee benefit plan that
could reasonably be expected to result in liability of $10,000,000 or more.



4.7
Government Compliance. Maintain its and all its Subsidiaries’ legal existence
and good standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a Material Adverse Change on the Borrower’s
business or operations; provided that any Subsidiary may be merged into
Borrower, liquidated or sold in a transaction permitted hereunder. The Borrower
shall comply, and have each Subsidiary comply, with all laws, ordinances and
regulations to which it is subject, noncompliance with which could have a
Material Adverse Change on the Borrower’s business.



4.8
Taxes; Pensions. (i) Timely file, and require each of its Subsidiaries to timely
file, all required material tax returns and reports, (ii) timely pay, and
require each of its Subsidiaries to timely pay, all material foreign, federal,
state and local taxes, assessments, deposits and contributions owed by the
Borrower and each of its Subsidiaries except (a) as they may be contested in
good faith by appropriate proceedings, (b) set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect; provided, however that Borrower will, and will cause
each of


11



--------------------------------------------------------------------------------



its Subsidiaries to remit withholding taxes and other payroll taxes to
appropriate governmental authorities as and when claimed to be due,
notwithstanding the foregoing exceptions, and (iii) pay all amounts necessary to
fund all present pension, profit sharing and deferred compensation plans in
accordance with their terms except where failure to do so could not reasonably
be expected to result in a Material Adverse Change.


4.9
Title to Assets and Property. Maintain good and marketable title to all of its
Properties, and defend them against all claims and demands of all Persons at any
time claiming any interest in them except in each case where the failure to do
so could not reasonably be expected to result in a Material Adverse Change.



4.10
Additional Assurances. Promptly make, execute and deliver any and all
agreements, documents, instruments and other records that the Bank may
reasonably request to evidence the Credit Facility, cure any defect in the
execution and delivery of any of the Related Documents, perfect any Lien, comply
with any Legal Requirement applicable to the Bank or the Credit Facility or
describe more fully particular aspects of the agreements set forth or intended
to be set forth in any of the Related Documents.



4.11
Employee Benefit Plans. Maintain each employee benefit plan as to which it may
have any liability, in compliance in all material respects with all Legal
Requirements.



4.12
Banking Relationship. Establish and maintain its primary banking depository and
disbursement relationship with the Bank.



4.13
Compliance Certificates. Within forty-five (45) days after the last day of each
of the Borrower’s 1st, 2nd, and 3rd fiscal quarters, and for the fourth quarter
within one-hundred and twenty (120) days, a duly completed Compliance
Certificate substantially in the form attached hereto as Exhibit A signed by a
Responsible Officer, certifying that as of the end of such period, the Borrower
was in full compliance with all of the terms and conditions of this agreement or
the other Related Documents and no Event of Default exists, and setting forth
calculations showing compliance with the financial covenants set forth in this
agreement and such other information as the Bank shall reasonably request.



4.14
Compliance with Anti-Corruption Laws and Sanctions. Maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.



4.15
Post-Closing Covenant. Execute and deliver to the Bank, within thirty (30) days
(or such longer period as may be agreed to by Bank) after the date that this
agreement has been executed by all of the signers and delivered to the Bank, a
pledge by the Borrower of 66 2/3% of its Equity Interests in Harmonic
International AG, along with any additional related or supporting documentation,
in each case in form and substance reasonably satisfactory to the Bank and
subject to completion of satisfactory due diligence review by the Bank
(collectively, the “Swiss Pledge Documents”).



5.
Negative Covenants.



5.1
Unless otherwise noted, the financial requirements set forth in this section
will be computed in accordance with GAAP applied on a basis consistent with
financial statements previously submitted by the Borrower to the Bank (provided
that if there are any mandatory changes to GAAP after the date hereof the
financial covenants shall be computed as if GAAP had not changed unless the
Borrower and Bank shall have agreed to modify the financial covenants to
maintain the original financial covenant levels after giving effect to such
changes).



5.2
Without the written consent of the Bank, the Borrower will not and no Subsidiary
of the Borrower will:




12



--------------------------------------------------------------------------------



A.    Distributions. Redeem, retire, purchase or otherwise acquire any of its
Equity Interests, return any contribution to an Equity Owner or, other than
stock dividends, dividends paid to the Borrower or a Subsidiary of Borrower or
cash paid in lieu of fractional shares upon conversion or exercise of
securities, or declare or pay any Distributions; provided that Borrower may
redeem, retire, purchase or otherwise acquire its capital stock or make
Distributions so long as an Event of Default does not exist at the time of such
repurchase and would not exist after giving effect to such repurchase.


B.    Debt. Incur, contract for, assume, or permit to remain outstanding, any
Indebtedness, other than Permitted Indebtedness.


C.    Liens. Create or permit to exist any Lien on any of its Property except
Permitted Liens.


D.    Use of Proceeds. Use, or permit any proceeds of the Credit Facility to be
used, directly or indirectly, for: (1) any personal, family or household
purpose; or (2) the purpose of "purchasing or carrying any margin stock" within
the meaning of Federal Reserve Board Regulation U in a manner that would violate
Regulation U. At the Bank's request, it will furnish a completed Federal Reserve
Board Form U-1. Request any advance or use, or permit any proceeds of the Credit
Facility to be used, directly or indirectly, by the Borrower or any of its
Subsidiaries or its or their respective directors, officers, employees and
agents: (1) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws; (2) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country; or (3) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.


E.    Continuity of Operations. (1) Engage in any business activities
substantially different from those in which it is presently engaged or
businesses reasonably related or incidental thereto; (2) cease operations,
dissolve or liquidate, except that any Subsidiary (other than an Obligor) may
cease operations, dissolve or liquidate if the Borrower determines in the
exercise of reasonable business judgment that it is in its best interests to
cause that to happen, (3) merge or consolidate with any other Person, except
where (a) no Event of Default has occurred and is continuing or would exist
after giving effect to the transactions, and (b) Borrower is the surviving legal
entity, or in the case of a transaction not including Borrower, such Subsidiary
is the surviving legal entity if it is an Obligor or the surviving legal entity
becomes an Obligor if the Subsidiary Obligor is not the surviving legal entity;
(4) in the case of the Borrower or a Subsidiary that is an Obligor, change its
name without prior notice to the Bank; (5) Transfer any Property other than
Permitted Transfers; or (6) in the case of the Borrower or a Subsidiary that is
an Obligor, change its business organization, the jurisdiction under which its
business organization is formed or organized, or its chief executive office, or
any places of its businesses without prior notice to the Bank. A Subsidiary may
merge or consolidate into another Subsidiary or into the Borrower; provided,
that in no event shall an Obligor be permitted to merge or consolidate into a
Subsidiary that is not an Obligor.


F.    Limitation on Negative Pledge Clauses. Enter into any agreement with any
Person other than the Bank which prohibits or limits its ability to create or
permit to exist any Lien in favor of Bank on any of its Property to secure the
Liabilities, whether now owned or hereafter acquired, other than (a) any
agreements governing any purchase money Liens or capital lease obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby and any additions,
accessions, parts, improvements, and attachments thereto and the proceeds
thereof), (b) customary restrictions on assignments of leases, licenses and
other similar agreements, (c) restrictions imposed by agreements relating to
Indebtedness of any Subsidiary in existence at the time such Subsidiary became a
Subsidiary and otherwise permitted by this agreement; provided that such
restrictions apply only to such Subsidiary and its assets, (d) any restriction
pursuant to any document, agreement or instrument governing or relating to any
Lien permitted under Section 5.2C, or any agreement or option to dispose of any
asset of the Borrower or any Subsidiary, the disposition of which is permitted
by any other provision of this Agreement (in each case, provided that any such
restriction relates only to the assets or property subject to such Lien or being
disposed

13



--------------------------------------------------------------------------------



of), and (e) restrictions on the transfer of any asset pending the close of the
sale of such asset and customary restrictions contained in purchase agreements
and acquisition agreements (including by way of merger, acquisition or
consolidation), to the extent in effect pending the consummation of such
transaction.


G.    Conflicting Agreements. Enter into any agreement containing any provision
which would be violated or breached by the performance of its obligations under
this agreement or any of the other Related Documents.


H.    Limitation on Loans, Advances to and Investments in Others and Receivables
from Others. Purchase, hold or acquire any Equity Interest or evidence of
indebtedness of, make or permit to exist any loans or advances to, permit to
exist any receivable from, or make or permit to exist any investment or acquire
any interest whatsoever in, any Person, form, create or acquire any Subsidiary,
except Permitted Investments.


I.    Liquidity. Permit at any time its total of cash and marketable securities,
to be less than $35,000,000.00.


J.    EBITDA. Permit its net income plus interest expense, plus depreciation
expense, plus amortization expense, plus income tax expense, plus non-cash
expense (including stock-based compensation), plus non-recurring expense, plus
extraordinary losses approved by the Bank (such approval not to be unreasonably
withheld), minus non-cash income, minus non-recurring income, and minus
extraordinary gains, all computed for the Test Period for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP (“EBITDA”), to be
less than $20,000,000.00. As used in this subsection, the term "Test Period"
means a period consisting of the Borrower’s most recent four consecutive fiscal
quarters for which Quarterly Financial Statements have been delivered.


K.    Government Regulation. (1) Be or become subject at any time to any Legal
Requirement or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits the Bank
from making any advance or extension of credit to it or from otherwise
conducting business with it, or (2) fail to provide documentary and other
evidence of its identity as may be requested by the Bank at any time to enable
the Bank to verify its identity or to comply with any applicable Legal
Requirement, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.


L.    Subsidiaries. At the time that (1) the Borrower forms any direct or
indirect Material Subsidiary or acquires any direct or indirect Material
Subsidiary after the Effective Date or (2) any Subsidiary becomes a Material
Subsidiary after the Effective Date, Borrower shall (a) promptly notify the
Bank, (b) cause any Material Subsidiary that is a Domestic Subsidiary (unless it
is a FSHCO) to provide to Bank a guaranty of the Liabilities, all in form and
substance reasonably satisfactory to Bank, (c) provide to the Bank appropriate
pledge documents, stock certificates, stock powers and financing statements,
pledging 100% of the direct or beneficial Equity Interests in any Material
Subsidiary that is a Domestic Subsidiary (unless it is a FSHCO in which case a
pledge of only 66 2/3% of the direct or beneficial Equity Interests in such
FSHCO shall be required) or a Foreign Subsidiary that is not a CFC, in form and
substance satisfactory to Bank, (d) provide to the Bank appropriate pledge
documents, stock certificates, stock powers and financing statements, pledging
66 2/3% of the direct or beneficial Equity Interests in any Material Subsidiary
that is a CFC and is directly owned by the Borrower or a Domestic Subsidiary,
and (e) provide to the Bank, upon request, all other documentation in form and
substance reasonably satisfactory to Bank to comply with the requirements under
this paragraph, including one or more opinions of counsel reasonably
satisfactory to Bank, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above;
provided, however, that notwithstanding the foregoing, the Borrower shall not be
required to provide to Bank a pledge of any of Borrower’s Equity Interests in
Harmonic Global Limited pursuant to the terms of this Section 5(L). Any
document, agreement, or instrument executed or issued pursuant to this paragraph
shall be a Related Document.

14



--------------------------------------------------------------------------------





5.3
Financial Statement Calculations. The financial covenant(s) set forth in the
Section entitled "Negative Covenants" or in any subsection thereof shall, except
as may be otherwise expressly provided with respect to any particular financial
covenant, be calculated on the basis of the Borrower’s financial statements
prepared on a consolidated basis with its Subsidiaries in accordance with GAAP.
Except as may be otherwise expressly provided with respect to any particular
financial covenant, if any financial covenant states that it is to be tested
with respect to any particular period of time (which may be referred to therein
as a "Test Period") ending on any test date (e.g., a fiscal month end, fiscal
quarter end, or fiscal year end), then compliance with that covenant shall be
required commencing with the period of time ending on the first test date that
occurs after the date of this agreement (or, if applicable, of the amendment to
this agreement which added or amended such financial covenant).



6.
Representations.



6.1
Representations and Warranties by the Borrower. To induce the Bank to enter into
this agreement and to extend credit or other financial accommodations under the
Credit Facility, the Borrower represents and warrants as of the date of this
agreement and as of the date of each request for credit under the Credit
Facility that each of the following statements is and shall remain true and
correct as of such date: (a) its principal residence or chief executive office
is at the address shown above or at another address of which the Bank has
received written notice, (b) its name as it appears in this agreement is its
exact name as it appears in its Organizational Documents as of the date of this
agreement and unless the Borrower has given notice of a name change in
accordance with Section 5.2E, (c) the execution and delivery of this agreement
and the other Related Documents to which it is a party, and the performance of
the obligations they impose, do not violate any Legal Requirement, conflict with
any agreement by which it is bound, or require the consent or approval of any
other Person, (d) this agreement and the other Related Documents have been duly
authorized, executed and delivered by all parties thereto (other than the Bank)
and are valid and binding agreements of those Persons, enforceable according to
their terms, except as may be limited by bankruptcy, insolvency or other laws
affecting the enforcement of creditors' rights generally and by general
principles of equity, (e) financial statements furnished to the Bank as required
by this Agreement fairly present in all material respects the consolidated
financial condition of the Borrower as of the dates presented and for the
periods then ended, (f) no litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) is pending or
threatened against it which could reasonably be expected to result in a Material
Adverse Change, other than litigation, claims, or other events, if any, set
forth on the Schedule hereto, (g) all of its material tax returns and reports
that are or were required to be filed, have been filed, and all material taxes,
assessments and other governmental charges have been paid in full, except (a)
for deferred payment of any taxes contested by appropriate proceedings promptly
and diligently instituted and conducted and for which adequate reserves have
been provided in accordance with GAAP and (b) to the extent that the failure to
do so could not be reasonably expected to result in a Material Adverse Change,
(h) it is not an "investment company" or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, (i) there are no defenses or counterclaims, offsets or adverse
claims, demands or actions of any kind, personal or otherwise, that it could
assert with respect to this agreement or the Credit Facility, (j) it owns, or is
licensed to use, all trademarks, trade names, copyrights, technology, know-how
and processes necessary for the conduct of its business as currently conducted
except where the failure to own or license the same could not reasonably be
expected to result in a Material Adverse Change, and (k) the execution and
delivery of this agreement and the other Related Documents to which it is a
party and the performance of the obligations they impose (i) are within its
powers, (ii) have been duly authorized by all necessary action of its governing
body, and (iii) do not contravene the terms of its Organizational Documents or
other agreement or document governing its affairs.



6.2
Representations and Warranties Regarding Anti-Corruption Laws and Sanctions. The
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and


15



--------------------------------------------------------------------------------



agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrower its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the
Borrower, any Subsidiary or to the knowledge of the Borrower or such Subsidiary
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No advance, letter of credit, use of
proceeds or other transaction contemplated by the Credit Facility will violate
Anti-Corruption Laws or applicable Sanctions.


7.
Default/Remedies.



7.1
Events of Default/Acceleration. If any of the following events (each, an “Event
of Default”) occurs, the Bank may exercise the remedies set forth in Section
7.2:



A.    Any Obligor fails to pay when due (i) any principal and interest with
respect to any Advances under the Notes or any reimbursement obligations in
respect to any L/C Obligations, or (ii) any other Liabilities within three (3)
business days after such Liabilities are due and payable.


B.    Any Obligor or any Pledgor: (i) fails to observe or perform any obligation
in Section 4.1, Section 4.2, Section 4.4, Section 4.5, Section 4.10, Section
4.12, Section 4.13 or Section 4.15 or violates any covenant in Section 5; or
(ii) fails to observe or perform or otherwise violates any other term, covenant,
condition or agreement of this Agreement or any of the Related Documents (other
than those specified in this Section 7.1(B)(i)) under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure the default within ten (10) days after the occurrence thereof; provided,
however, that if the default cannot by its nature be cured within the ten (10)
day period or cannot after diligent attempts by Borrower be cured within such
ten (10) day period, and such default is likely to be cured within a reasonable
time, then Borrower shall have an additional period (which shall not in any case
exceed thirty (30) days) to attempt to cure such default, and within such
reasonable time period the failure to cure the default shall not be deemed an
Event of Default (but no advances shall be made during such cure period).


C.    Any Obligor or Pledgor makes any incorrect or misleading representation,
warranty, or statement in any material respect in this Agreement or any Related
Document as of the date made or deemed made to the Bank or makes any incorrect
or misleading representation in any material respect in any financial statement
or other writing delivered to the Bank to induce the Bank to enter this
agreement or any Related Document.


D.    Any Obligor or Pledgor defaults under the terms of any agreement or
instrument relating to any debt for borrowed money (other than the debt
evidenced by the Related Documents) in an amount individually or in the
aggregate in excess of Ten Million Dollars ($10,000,000.00) and the effect of
such default will allow the creditor to declare the debt due before its stated
maturity.


E.    In the event any Obligor terminates or revokes or purports to terminate or
revoke its guaranty or any Obligor's guaranty becomes unenforceable in whole or
in part other than because of an action or inaction of the Bank.


F.    Any event occurs that would permit the Pension Benefit Guaranty
Corporation to terminate any employee benefit plan of any Obligor or any
Subsidiary of any Obligor.


G.    Any Obligor or any of its Subsidiaries or any Pledgor: (i) becomes
insolvent or unable to pay its debts (including trade debts) as they mature;
(ii) makes an assignment for the benefit of creditors; (iii) consents to the
appointment of a custodian, receiver, or trustee for itself or for a substantial
part of its Property; and (iv) commences any proceeding under any bankruptcy,
reorganization, liquidation, insolvency or similar laws.

16



--------------------------------------------------------------------------------





H.    A custodian, receiver, or trustee is appointed for any Obligor or any of
its Subsidiaries or any Pledgor or for a substantial part of their respective
Property.


I.    Any Obligor or any of its Subsidiaries, without the Bank's written consent
or except as permitted in this agreement, liquidates or is dissolved.


J.    Proceedings are commenced under any bankruptcy, reorganization,
liquidation, or similar laws against any Obligor or any of its Subsidiaries or
any Pledgor and remain undismissed for thirty (30) days after commencement; or
any Obligor or any of its Subsidiaries or any Pledgor consents to the
commencement of those proceedings.


K.    Any final judgment is entered against any Obligor or any of its
Subsidiaries for the payment of money in an amount, individually or in the
aggregate, of at least Ten Million Dollars ($10,000,000.00) (not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against any Obligor or any of its
Subsidiaries and the same are not, within thirty (30) days after the entry
thereof or such shorter period required by law or order, discharged or satisfied
or execution thereof stayed or bonded pending appeal, or such judgments are not
discharged or satisfied prior to the expiration of any such stay (provided that
no advances will be made prior to the discharge, stay, or bonding of such
judgment, order, or decree), or any attachment, seizure, sequestration, levy, or
garnishment is issued against any (i) material portion of the Collateral or (ii)
Property of any Obligor or any of its Subsidiaries or of any Pledgor with an
aggregate fair value of Ten Million Dollars ($10,000,000.00) or more and the
same under are not, within thirty (30) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no advances shall be made during any such thirty (30) day
cure period.


7.2
Remedies. At any time after the occurrence and during the continuance of an
Event of Default, the Bank may do one or more of the following: (a) cease
permitting the Borrower to incur any Liabilities; (b) terminate any commitment
of the Bank evidenced by any of the Notes; (c) declare any of the Notes to be
immediately due and payable, without notice of acceleration, presentment and
demand or protest or notice of any kind, all of which are hereby expressly
waived; (d) exercise all rights of setoff that the Bank may have contractually,
by law, in equity or otherwise; and (e) exercise any and all other rights
pursuant to any of the Related Documents, at law, in equity or otherwise.



A.    Generally. The rights of the Bank under this agreement and the other
Related Documents are in addition to other rights (including without limitation,
other rights of setoff) the Bank may have contractually, by law, in equity or
otherwise, all of which are cumulative and hereby retained by the Bank. Each
Obligor agrees to stand still with regard to the Bank's enforcement of its
rights, including taking no action to delay, impede or otherwise interfere with
the Bank's rights to realize on any Collateral.


B.    Bank’s Right of Setoff. The Bank is authorized to setoff and apply, all
Deposits, Securities and Other Property, and Bank Debt against any and all
Liabilities not paid when due. This right of setoff may be exercised at any time
from time to time after the occurrence and during the continuance of any Event
of Default, without prior notice to or demand on the Borrower. In this
paragraph: (a) the term "Deposits" means any and all accounts and deposits of
the Borrower (whether general, special, time, demand, provisional or final) at
any time held by the Bank (including all Deposits held jointly with another, but
excluding any IRA or Keogh Deposits, or any trust Deposits in which a security
interest would be prohibited by any Legal Requirement); (b) the term "Securities
and Other Property" means any and all securities and other personal Property of
the Borrower in the custody, possession or control of the Bank, JPMorgan Chase &
Co. or their respective Subsidiaries and Affiliates (other than Property held by
the Bank in a fiduciary capacity); and (c) the term "Bank Debt" means all
indebtedness at any time owing by the Bank, to or for the credit or account of
the Borrower and any claim of the Borrower (whether individual, joint and
several or otherwise) against the Bank now or hereafter existing.

17



--------------------------------------------------------------------------------





8.
Miscellaneous.



8.1
Notice. Any notices and demands under or related to this agreement shall be in
writing and delivered to the intended party at its address stated in this
agreement, and if to the Bank, at its main office if no other address of the
Bank is specified in this agreement, by one of the following means: (a) by hand;
(b) by a nationally recognized overnight courier service; (c) by certified mail,
postage prepaid, with return receipt requested; or (d) by electronic mail.
Notice shall be deemed given: (a) upon receipt if delivered by hand; (b) on the
Delivery Day after the day of deposit with a nationally recognized courier
service; (c) on the third Delivery Day after the notice is deposited in the
mail, or (d) upon an electronic acknowledgement of receipt after deliver by
electronic mail. "Delivery Day" means a day other than a Saturday, a Sunday or
any other day on which national banking associations are authorized to be
closed. Any party may change its address for purposes of the receipt of notices
and demands by giving notice of the change in the manner provided in this
provision.



8.2
Statements. The Bank may from time to time provide the Borrower with account
statements or invoices with respect to any of the Liabilities ("Statements").
The Bank is under no duty or obligation to provide Statements, which, if
provided, will be solely for the Borrower’s convenience. Statements may contain
estimates of the amounts owed during the relevant billing period, whether of
principal, interest, fees or other Liabilities. If the Borrower pays the full
amount indicated on a Statement on or before the due date indicated on such
Statement, the Borrower shall not be in default of payment with respect to the
billing period indicated on such Statement; provided, that acceptance by the
Bank of any payment that is less than the total amount actually due at that time
(including but not limited to any past due amounts) shall not constitute a
waiver of the Bank’s right to receive payment in full at another time.



8.3
No Waiver. No delay on the part of the Bank in the exercise of any right or
remedy waives that right or remedy. No single or partial exercise by the Bank of
any right or remedy precludes any other future exercise of it or the exercise of
any other right or remedy. The making of an advance during the existence of any
default or subsequent to the occurrence of a default or when all conditions
precedent have not been met shall not constitute a waiver of the default or
condition precedent. No waiver or indulgence by the Bank of any default is
effective unless it is in writing and signed by the Bank, nor shall a waiver on
one occasion bar or waive that right on any future occasion.



8.4
Integration; Severability. This agreement, the Notes, and the other Related
Documents embody the entire agreement and understanding between the Borrower and
the Bank and supersede all prior agreements and understandings relating to their
subject matter. If any one or more of the obligations of the Borrower under this
agreement, the Notes, or the other Related Documents or any provision thereof is
held to be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining obligations of the Borrower and the
remaining provisions shall not in any way be affected or impaired; and the
invalidity, illegality or unenforceability in one jurisdiction shall not affect
the validity, legality or enforceability of such obligations or provisions in
any other jurisdiction.



8.5
Joint and Several Liability. Each party executing this agreement as the Borrower
is individually, jointly and severally liable under this agreement.



8.6
Governing Law and Venue. This agreement shall be governed by and construed in
accordance with the laws of the State of California (without giving effect to
its laws of conflicts). The Borrower agrees that any legal action or proceeding
with respect to any of its obligations under this agreement may be brought by
the Bank in any state or federal court located in the State of California, as
the Bank in its sole discretion may elect. By the execution and delivery of this
agreement, the Borrower submits to and accepts, for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of those
courts. The Borrower waives any claim that the State of California is not a
convenient forum or the proper venue for any such suit, action or proceeding.


18



--------------------------------------------------------------------------------





8.7
Survival of Representations and Warranties. The Borrower understands and agrees
that in extending the Credit Facility, the Bank is relying on all
representations, warranties, and covenants made by the Borrower in this
agreement or in any certificate or other instrument delivered by the Borrower to
the Bank under this agreement or in any of the other Related Documents. The
Borrower further agrees that regardless of any investigation made by the Bank,
all such representations, warranties and covenants will survive the making of
the Credit Facility and delivery to the Bank of this agreement, shall be
continuing in nature, and shall remain in full force and effect until such time
as the Liabilities under this Agreement shall be paid in full.



8.8
Non-Liability of the Bank. The relationship between the Borrower on one hand and
the Bank on the other hand shall be solely that of borrower and lender. The Bank
shall have no fiduciary responsibilities to the Borrower. The Bank undertakes no
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.



8.9
Indemnification of the Bank. The Borrower agrees to indemnify, defend and hold
the Bank, its parent companies, Subsidiaries, Affiliates, their respective
successors and assigns and each of their respective shareholders, directors,
officers, employees and agents (collectively, the "Indemnified Persons")
harmless from any and against any and all loss, liability, obligation, damage,
penalty, judgment, claim, deficiency, expense, interest, penalties, attorneys'
fees (including the fees and expenses of any attorneys engaged by the
Indemnified Person) and amounts paid in settlement ("Claims") to which any
Indemnified Person may become subject arising out of or relating to the Credit
Facility, the Liabilities under this agreement or any other Related Documents or
the Collateral, except to the limited extent that the Claims are proximately
caused by the Indemnified Person's gross negligence or willful misconduct. The
indemnification provided for in this paragraph shall survive the termination of
this agreement and shall not be affected by the presence, absence or amount of
or the payment or nonpayment of any claim under, any insurance.



8.10
Counterparts. This agreement may be executed in multiple counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts,
taken together, shall constitute one and the same agreement.



8.11
Advice of Counsel. The Borrower acknowledges that it has been advised by
counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this agreement and any other Related Documents.



8.12
Recovery of Additional Costs. If the imposition of or any change in any Legal
Requirement, or the interpretation or application of any thereof by any court or
administrative or governmental authority (including any request or policy not
having the force of law) shall impose, modify, or make applicable any taxes
(except federal, state, or local income or franchise taxes imposed in lieu of
income taxes on the Bank), reserve requirements, liquidity requirements, capital
adequacy requirements, Federal Deposit Insurance Corporation (FDIC) deposit
insurance premiums or assessments, or other obligations which would (A) increase
the cost to the Bank for extending, maintaining or funding the Credit Facility,
(B) reduce the amounts payable to the Bank under the Credit Facility, or (C)
reduce the rate of return on the Bank's capital as a consequence of the Bank's
obligations with respect to the Credit Facility, then the Borrower agrees to pay
the Bank such additional amounts as will compensate the Bank therefor, within
five (5) days after the Bank's written demand for such payment. The Bank's
demand shall be accompanied by an explanation of such imposition or charge and a
calculation in reasonable detail of the additional amounts payable by the
Borrower, which explanation and calculations shall be conclusive in the absence
of manifest error.



8.13
Expenses. To the extent not prohibited by applicable Legal Requirements and
whether or not the transactions contemplated by this agreement are consummated,
the Borrower is liable to the Bank and agrees to pay on demand all reasonable
costs and expenses of every kind incurred (or charged


19



--------------------------------------------------------------------------------



by internal allocation) in connection with the negotiation, preparation,
execution, filing, recording, amendment, modification, supplementing and waiver
of this agreement and the Related Documents, the collection of the Credit
Facility and the realization on any Collateral and any other amounts owed under
this agreement or the Related Documents, including without limitation reasonable
attorneys' fees (including the fees of in-house counsel for the Bank that are
employees of the Bank or its Affiliates) and court costs. These costs and
expenses include without limitation any costs or expenses incurred by the Bank
in any bankruptcy, reorganization, insolvency or other similar proceeding
involving any Obligor, Pledgor, or Property of any Obligor, Pledgor, or
Collateral. The obligations of the Borrower under this section shall survive the
termination of this agreement. Notwithstanding anything to the contrary set
forth in this agreement or the other Related Documents, the Bank’s right to
recover attorneys’ fees and other legal expenses hereunder is subject to
California Civil Code Section 1717, including any revision or replacement of
such statute or rule hereafter enacted.


8.14
Reinstatement. The Borrower agrees that to the extent any payment or transfer is
received by the Bank in connection with the Liabilities, and all or any part of
the payment or transfer is subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid or transferred by the Bank
or paid or transferred over to a trustee, receiver or any other entity, whether
under any proceeding or otherwise (any of those payments or transfers is
hereinafter referred to as a "Preferential Payment"), then this agreement and
the Notes shall continue to be effective or shall be reinstated, as the case may
be, even if all those Liabilities have been paid in full and whether or not the
Bank is in possession of the Notes and whether any of the Notes has been marked,
paid, released or cancelled, or returned to the Borrower and, to the extent of
the payment, repayment or other transfer by the Bank, the Liabilities or part
intended to be satisfied by the Preferential Payment shall be revived and
continued in full force and effect as if the Preferential Payment had not been
made. The obligations of the Borrower under this section shall survive the
termination of this agreement.



8.15
Assignments. Subject to Section 8.18, the Borrower agrees that the Bank and its
Affiliates may at any time work together and share any information about the
Borrower and its Affiliates and their relationships with the Bank or any of its
Affiliates or their successors, with and among the Bank or any of its Affiliates
or their successors, or any purchaser or potential purchaser of any of the Notes
or the other Liabilities, or any representative of any of the parties described
in this sentence. The Borrower agrees that the Bank may at any time sell, assign
or transfer one or more interests or participations in all or any part of its
rights and obligations in the Notes to one or more purchasers whether or not
related to the Bank with the prior written consent (such consent not to be
unreasonably withheld) of the Borrower; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Bank within five (5) business days after having
received notice thereof, and provided, further that no consent of the Borrower
shall be required for an assignment to an Affiliate of the Bank, an Approved
Fund, the Federal Reserve, or, if an Event of Default has occurred and is
continuing. This agreement and the Notes shall bind and inure to the benefit of
the respective successors and permitted assigns of each of the parties;
provided, however, that neither this Agreement nor any rights hereunder
(including rights under the Notes) may be assigned by the Borrower or any other
Obligor without the Bank’s prior written consent, which consent may be granted
or withheld in the Bank’s sole discretion.



8.16
Waivers. To the maximum extent not prohibited by applicable Legal Requirements,
each Obligor waives (a) any right to receive notice of the following matters
before the Bank enforces any of its rights: (i) any demand, diligence,
presentment, dishonor and protest, or (ii) any action that the Bank takes
regarding any Person, any Collateral, or any of the Liabilities, that it might
be entitled to by law or under any other agreement; (b) any right to require the
Bank to proceed against the Borrower, any other Obligor or any Collateral, or
pursue any remedy in the Bank's power to pursue; (c) any defense based on any
claim that any Obligor's obligations exceed or are more burdensome than those of
the Borrower; (d) the benefit of any statute of limitations affecting liability
of any Obligor or the enforcement hereof; (e) any defense arising by reason of
any disability or other defense of the Borrower or by reason of the cessation
from any cause whatsoever (other than payment in full) of the obligation of the
Borrower for the Liabilities; and (f) any defense based on or arising out of any
defense that


20



--------------------------------------------------------------------------------



the Borrower may have to the payment or performance of the Liabilities or any
portion thereof. Each Obligor consents to any extension or postponement of time
of its payment without limit as to the number or period, to any substitution,
exchange or release of all or any part of any Collateral, to the addition of any
other party, and to the release or discharge of, or suspension of any rights and
remedies against, any Obligor. The Bank may waive or delay enforcing any of its
rights without losing them. Any waiver affects only the specific terms and time
period stated in the waiver. No modification or waiver of any provision of the
Notes is effective unless it is in writing and signed by the Person against whom
it is being enforced.


8.17
Time is of the Essence. Time is of the essence under this agreement and in the
performance of every term, covenant and obligation contained herein.



8.18
Confidentiality. The Bank agrees that it will treat information provided by the
Borrower, its subsidiaries or its representatives to the Bank (the
"Information") as confidential; provided, however, that the Bank may disclose
the Information (a) to its Affiliates and its and its Affiliates’ directors,
employees, officers, auditors, consultants, agents, counsel and advisors (such
Affiliates and such Persons collectively, "Representatives"), it being
understood that its Representatives shall be informed by the Bank of the
confidential nature of such Information and be instructed to comply with the
terms of this section to the same extent as is required of the Bank hereunder;
(b) in response to a subpoena or other legal process, or as may otherwise be
required by law, order or regulation, or upon the request or demand of any
governmental or regulatory agency or authority having jurisdiction over the Bank
or its Representatives or to defend or prosecute a claim brought against or by
the Bank and/or its Representatives; (c) to actual and prospective assignees,
actual and prospective participants, and actual and prospective swap
counterparties, provided that all such participants, assignees or swap
counterparties execute an agreement with the Bank containing provisions
substantially the same as those contained in this section; (d) [reserved]; (e)
to any Obligor; and (f) with the Borrower's consent. The restrictions contained
in this section shall not apply to Information which (a) is or becomes generally
available to the public other than as a result of a disclosure by the Bank or
its Representatives in breach of this section, or (b) becomes available to the
Bank or its Representatives from a source, other than the Borrower or one of its
agents, who is not known to the Bank or its Representatives to be bound by any
obligations of confidentiality to the Borrower, or (c) was known to the Bank or
its Representatives prior to its disclosure to the Bank or its Representatives
by the Borrower or one of its agents or was independently developed by the Bank
or its Representatives, or (d) was or is, after the date hereof, disclosed (or
required to be disclosed) by the Borrower to the Bank or any of its
Representatives under or in connection with any existing financing relationship
between the Borrower and the Bank or any of its Representatives, the disclosure
of which shall be governed by the agreements executed in connection with such
financing relationship. Any Person required to maintain the confidentiality of
the Information as provided in this section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.



9.
USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:



IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for the Borrower: When the
Borrower opens an account, if it is an individual the Bank will ask for its
name, taxpayer identification number, residential address, date of birth, and
other information that will allow the Bank to identify it, and, if it is not an
individual the Bank will ask for its name, taxpayer identification number,
business address, and other information that will allow the Bank to identify it.
The Bank may also ask, if the Borrower is an individual, to see its driver’s
license or other identifying documents, and if it is not an individual, to see
its Organizational Documents or other identifying documents.



21



--------------------------------------------------------------------------------



10.
WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.



11.
JURY WAIVER AND JUDICIAL REFERENCE PROVISION. TO THE MAXIMUM EXTENT NOT
PROHIBITED BY APPLICABLE LAW, THE BORROWER AND THE BANK (BY ITS ACCEPTANCE
HEREOF) HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON
CONTRACT, TORT, OR OTHERWISE) BETWEEN THE BORROWER AND THE BANK ARISING OUT OF
OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE OTHER RELATED DOCUMENTS. THIS
PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE FINANCING
DESCRIBED HEREIN.



IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF CALIFORNIA
(THE “COURT”) BY OR AGAINST THE BORROWER OR THE BANK IN CONNECTION WITH ANY
CONTROVERSY, DISPUTE OR CLAIM DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY) (EACH, A “CLAIM”) AND THE WAIVER SET FORTH
IN THE PRECEDING PARAGRAPH IS NOT ENFORCEABLE IN SUCH ACTION OR PROCEEDING, THE
BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF) AGREE AS FOLLOWS:


(1) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN PARAGRAPH (2) BELOW, ANY
CLAIM WILL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.2,
INCLUDING ANY REVISION OR REPLACEMENT OF SUCH STATUTES OR RULES HEREAFTER
ENACTED. THE BORROWER AND THE BANK INTEND THIS GENERAL REFERENCE AGREEMENT TO BE
SPECIFICALLY ENFORCEABLE IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL PROCEDURE
SECTION 638, INCLUDING ANY REVISION OR REPLACEMENT OF SUCH STATUTE OR RULE
HEREAFTER ENACTED. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT AND THE OTHER
RELATED DOCUMENTS, VENUE FOR THE REFERENCE PROCEEDING WILL BE IN THE STATE OR
FEDERAL COURT IN THE COUNTY OR DISTRICT WHERE VENUE IS OTHERWISE APPROPRIATE
UNDER APPLICABLE LAW.


(2) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY; (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING, WITHOUT
LIMITATION, SET-OFF); (C) APPOINTMENT OF A RECEIVER; AND (D) TEMPORARY,
PROVISIONAL OR ANCILLARY REMEDIES (INCLUDING, WITHOUT LIMITATION, WRITS OF
ATTACHMENT, WRITS OF POSSESSION, TEMPORARY RESTRAINING ORDERS OR PRELIMINARY
INJUNCTIONS). THIS AGREEMENT DOES NOT LIMIT THE RIGHT OF THE BORROWER OR THE
BANK TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND REMEDIES DESCRIBED IN CLAUSES
(A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES NOT WAIVE THE RIGHT OF THE
BORROWER OR THE BANK TO A REFERENCE PROCEEDING PURSUANT TO THIS AGREEMENT.


(3) UPON THE WRITTEN REQUEST OF THE BORROWER OR THE BANK, THE BORROWER AND THE
BANK SHALL SELECT A SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF
THE BORROWER AND THE BANK DO NOT AGREE UPON A REFEREE WITHIN TEN (10) DAYS OF
SUCH WRITTEN REQUEST, THEN, THE BORROWER OR THE BANK, MAY REQUEST THE COURT TO
APPOINT A REFEREE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B),
INCLUDING ANY REVISION OR REPLACEMENT OF SUCH STATUTE OR RULE HEREAFTER ENACTED.

22



--------------------------------------------------------------------------------





(4) ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT FOR TRIAL,
SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN THE BORROWER OR THE
BANK SO REQUESTS, A COURT REPORTER WILL BE USED AND THE REFEREE WILL BE PROVIDED
A COURTESY COPY OF THE TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL HAVE THE
OBLIGATION TO ARRANGE FOR AND PAY COSTS OF THE COURT REPORTER, PROVIDED THAT
SUCH COSTS, ALONG WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE BORNE BY THE
PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE REFEREE.


(5) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE BORROWER AND
THE BANK SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND MAY ENFORCE ALL DISCOVERY ORDERS
IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE STATE
OF CALIFORNIA. THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN
ACCORDANCE WITH APPLICABLE STATE AND FEDERAL LAW. THE REFEREE SHALL BE EMPOWERED
TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING, WITHOUT LIMITATION, MOTIONS FOR DEFAULT
JUDGMENT OR SUMMARY JUDGMENT. THE REFEREE SHALL REPORT THE REFEREE’S DECISION,
WHICH REPORT SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.


(6) THE BORROWER AND THE BANK RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A
GENERAL REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY.



23



--------------------------------------------------------------------------------





 
Address(es) for Notices:
Borrower:
4300 N 1st Street
San Jose, CA 95134
 
Harmonic Inc.
 
Attn:
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
Printed Name
Title
 
 
 
 
Date Signed:
 
 
 
 
 
 
 
 
 
 
 
 
 
Address for Notices:
Bank:
560 Mission Street, Floor 04
San Francisco, CA 94105-2907
 
JPMorgan Chase Bank, N.A.
Attn:
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Printed Name
Title
 
 
 
 
 
Date Signed:
 
 









 

24



--------------------------------------------------------------------------------



EXHIBIT A
[Form of]
COMPLIANCE CERTIFICATE


To:
JPMORGAN CHASE BANK, N.A





This Compliance Certificate is furnished pursuant to that certain Credit
Agreement, dated as of December [_______], 2014 (as amended, restated or
otherwise modified from time to time, the “Agreement”), by and between HARMONIC
INC., a Delaware corporation (the “Borrower”), and JPMORGAN CHASE BANK, N.A.
(together with its successors and assigns, the “Bank”). Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.    I am the duly elected of the Borrower;


2.     I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements and such financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
and consolidating basis in accordance with GAAP consistently applied, [subject
to normal year-end audit adjustments and the absence of footnotes] [Add for
Quarterly financial statements];


3.     The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in the
Agreement;


4.    I hereby certify that the Borrower has not changed (i) its name, (ii) its
chief executive office, (iii) principal place of business, (iv) the type of
entity it is or (v) its state of incorporation or organization without having
given the Bank notice required by Section 5.2E of the Agreement; and


5.     Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower's compliance with Section 5.2I and Section 5.2J of the
Agreement, all of which data and computations are true, complete and correct.




Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (ii) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



    

25



--------------------------------------------------------------------------------



The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this ___ day of _________,
___.


 
 
HARMONIC INC.
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 

                            





26



--------------------------------------------------------------------------------



SCHEDULE I


Compliance as of _________, ____ with
Provisions of Section 5.2I and Section 5.2J of
the Agreement





27

